Filed 6/10/21 P. v. Toscano CA2/3

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


 THE PEOPLE,                                                 B309718

        Plaintiff and Respondent,                            Los Angeles County
                                                             Super. Ct. No. BA227454
        v.

 ADRIAN TOSCANO,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Michael E. Pastor, Judge. Affirmed.
     James M. Crawford, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                           INTRODUCTION

       In 2003, Adrian Toscano was convicted of first degree
murder and attempted robbery. He was sentenced to 50 years to
life in prison. This court affirmed the judgment in 2005. (People v.
Toscano (Mar. 21, 2005, B173824) [nonpub. opn.] (Toscano I).)
       After the enactment of Senate Bill No. 1437 (S.B. 1437)
(Stats. 2018, ch. 1015), Toscano petitioned for resentencing under
Penal Code1 section 1170.95. At his request, the trial court
appointed counsel to represent Toscano. After considering
briefing and argument from both sides, the court denied the
petition without issuing an order to show cause. Toscano appeals.
Our independent review of the record has revealed no arguable
appellate issues. Accordingly, we affirm.

                            BACKGROUND

       In his appellate brief, Toscano relies on the record and the
facts set forth in Toscano I. Accordingly, the facts and procedural
summary set forth below are also taken from the underlying
record and the opinion in Toscano I.
       Toscano and Arturo Amescua were members of the
Neighborhood Florencia 13 criminal street gang, a subset of the
larger Florencia 13 gang. Toscano had been a gang member for
approximately five years, and was a “shot-caller,” i.e., high-
ranking member. Salvador Sanchez associated with Toscano, who
was his cousin.




1   All undesignated statutory references are to the Penal Code.




                                     2
      Agdallah Nimir, the victim, was a door-to-door blanket
salesman. Each Wednesday he came to the area of 74th Street
and South San Pedro Street, an area claimed as the territory of
the Florencia 13 gang, to make sales and collect money from his
customers. Amescua’s girlfriend, Corina Naranjo, lived in the
area and her mother Christina was one of Nimir’s customers.
       Approximately two weeks before the charged crimes, Nimir
came to the Naranjo home to collect money. Toscano happened to
be present to pick up Amescua, and asked about Nimir. Amescua
described Nimir’s weekly collection activities.
      On Wednesday, October 3, 2001, Toscano, Amescua, and
Sanchez discussed robbing Nimir. Toscano ordered Amescua to
commit the crime, stating that Amescua had not “put in any work
for the gang.” Amescua refused. The trio eventually agreed that
Amescua would drive, and Toscano would commit the robbery.
The group borrowed a car and drove the short distance to the
robbery site, where they expected Nimir to be collecting money,
and waited approximately 30 to 45 minutes for him to arrive.
      Nimir arrived, parked in front of the Naranjo house, and
called on Christina and one other customer. When Nimir
returned to his van, Toscano and Sanchez approached him, while
Amescua slowly drove closer to the victim’s van in order to be
ready to make a quick getaway. Toscano demanded Nimir’s keys
and money. In response, Nimir made a remark about Toscano’s
lack of employment. Toscano pulled out his gun. Nimir turned
and ran towards the Naranjo home. Sanchez ran toward the
getaway car. Toscano fired a single shot at Nimir, hitting Nimir
in the abdomen as he crossed the lawn to the Naranjo residence.
Nimir yelled, “Christina, Christina. I was shot, I was shot.”




                               3
Christina applied first aid and Corina called 911. The assailants
drove off. Nimir died at the hospital from the gunshot wound.
       The jury convicted Toscano of first degree murder and
attempted second degree robbery, and found the gang and
firearm use enhancement allegations true.
       In February 2019, Toscano filed a petition for resentencing
under section 1170.95 and requested the appointment of counsel.
In April 2019, the trial court appointed counsel to represent
Toscano. The prosecution filed an opposition and a supplemental
opposition to the petition. The prosecution argued, among other
things, that Toscano was not eligible for relief as he was the
actual killer. Toscano, now represented by counsel, filed replies to
the prosecution’s oppositions on June 6, 2019, and on August 1,
2019. Primarily, Toscano argued that Senate Bill 1437 and
section 1170.95 are constitutional. Toscano also argued that he is
entitled to an evidentiary hearing.
       The court heard argument from the parties regarding
Toscano’s section 1170.95 petition on November 16, 2020.2
Notably, Toscano’s counsel acknowledged that “[t]he case record
which [he had] reviewed, frankly, saw [Toscano] tried and
convicted as the actual killer.” At the end of the hearing, the
court denied the petition. The court explained that as the actual



2 The court also heard, and denied, Toscano’s related petition for writ
of habeas corpus at that hearing. A superior court order denying a
criminal defendant’s petition for writ of habeas corpus is not
appealable, however. (In re Clark (1993) 5 Cal.4th 750, 767, fn. 7
[“Because no appeal lies from the denial of a petition for writ of habeas
corpus, a prisoner whose petition has been denied by the superior court
can obtain review of his claims only by the filing of a new petition in
the Court of Appeal.”].)




                                   4
killer, Toscano failed to sustain his burden of demonstrating a
prima facie case.
       Toscano filed a timely notice of appeal from the November
16, 2020 order, and we appointed counsel to represent him.
Appointed counsel filed a brief in which he raised no issues and
asked us to follow the procedures set forth in People v. Wende
(1979) 25 Cal.3d 436. On March 22, 2021, we notified Toscano
that his attorney had filed a brief that raised no issues and that
he could submit by brief or letter any grounds for an appeal, or
contentions or arguments he wished this court to consider. To
date, Toscano has not filed a response.

                         DISCUSSION

       Here, it is undisputed that the record of conviction
establishes that Toscano intentionally killed Nimir by shooting
him. Because Toscano was convicted under a valid theory of
murder that survived the changes to sections 188 and 189, he is
ineligible for relief under section 1170.95. We have examined the
entire record, and are satisfied appellate counsel has fully
complied with counsel’s responsibilities and no arguable issues
exist in the appeal before us. (Smith v. Robbins (2000) 528 U.S.
259, 278–284; People v. Wende, supra, 25 Cal.3d at p. 443.)




                                 5
                      DISPOSITION

    The order is affirmed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    LAVIN, J.
WE CONCUR:




    EDMON, P. J.




    EGERTON, J.




                             6